DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
Applicants’ election without traverse of Group I (claims 1-14), filed 02/03/2022, is acknowledged. Accordingly, claims 15-28 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Status of Claims
Claims 1-14 are under examination.
Claims 15-28 are withdrawn.
Priority
This U.S. patent application is a continuation of, and claims priority under 35 U.S.C. §120 from, U.S. Patent Application 15/862,819, filed on January 5, 2018, which is a continuation of U.S. Patent Application 13/610,287, filed on September 11, 2012. 
Information Disclosure Statement
        The IDS document(s), filed 09/13/2021, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Examiner's Statement - 35 USC § 101
Claims 1-14 have been fully considered with regards to 35 U.S.C. 101 and is/are directed to statutory subject matter for the following reasons. While the claim does recite an abstract idea (calculating basal doses based on multiplication), the claim includes additional elements directed to a dosage administration system that transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Claim rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 is/are also rejected due to said dependency. 
Claim 1 recite the phrases “determining whether…” and “when the…” (see at least lines 6-12 and lines 16-18). The conditional terms “whether” and “when” are problematic because it is unclear what positive process limitations are performed when the condition is “not” met, e.g. if the glucose time period is not within a pre-meal time and if mean is not breakfast. See also the Patent Trial and Appeal Board (PTAB) precedential decision Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), wherein the PTAB held certain claims as unpatentable based on conditional limitations. Furthermore, with regards to the “determining whether” phrase, it is unclear what computational techniques are included or excluded by this phrase such that one of ordinary skill in the art would know how to avoid infringement. In each case, such generic functional claim language amounts to descriptions of problems to be solved and covers all means or methods of performing the claimed function. However, a review of the specification does not describe, to any appreciable extent, any algorithms, equations, or prose equivalent that correspond to the claimed function or result in any type of “comparison” of data. Clarification is requested via amendment. The examiner suggests replacing conditional language with active language (e.g. comparing measurements to pre-determined measures) or clearly indicating what functions are 
Claims 1 recites the term “memory hardware” throughout. It is unclear as to the metes and bounds of this term and a review of the specification does not provide any limiting definition that would serve to clarify what structural limitation is intended. Clarification is requested via amendment.
Claim 1 recites “administering the…new basal dose” which is transmitted to a “dose administering system”. In this case, the term “dose” lends itself to one or more plausible and implausible interpretations (e.g. food, water, saline, glucose, blood, etc.). The specification does exemplify administering insulin and glucose to patients [0003-0004, 0054]. However, examples are not limiting definitions and while the claims are to be interpreted in light of the specification, it is noted that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability. See MPEP 2111.01. Clarification is requested via amendment. In the interest of advancing prosecution, the Examiner suggests adopting Markush language, for example, that incorporates the limitations of claims 6, 7, and/or 8. 
Claims 6, 7, 8 recite “the user input indicating whether the consciousness of the patient is impaired”. In this case, “consciousness” and “impaired” are relative terms and the specification does not provide any limiting definitions, specific properties, or scoring criteria indicating the scope of this term, i.e. the result is subjective and imperceptible. As such, it is unclear what limiting effect is intended, i.e. what type of user input is encompassed by the claim. Clarification is requested via amendment.
Claims 9, 10 recite “when the glucose time period…is the pre-meal time…”. In this case, the use of conditional language is problematic for the same reasons discussed above (in parent claim 1). In particular, it is unclear under what positive process limitations are required when the condition is not met. Clarification is requested via amendment.

Examiner’s Comment – Prior Art Rejection of Indefinite Claims
In view of the indefiniteness and lack of clarity in the instant claims, as set forth in the 35 USC 112 2nd rejections above, the Examiner has had difficulty in properly interpreting instant claims. However, to avoid piecemeal prosecution and to give applicant a better 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


For purposes of examination, any optional limitations or conditional limitations that do not clearly define the positive and negative conditions are not given patentable weight. 
Claims 1, 2, 3, 5, 9, 10, 11, 12, 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaufman et al. (Diabetes Metab. Res. Rev., 1999, Vol. 15, p.338-352).
Regarding claim(s) 1, Kaufman et al. teaches a method and computer system for adjusting an insulin dosing schedule for an insulin pump based on basal rates, carbohydrate bolus doses, correction bolus based on meals, and corrective insulin dosages based on blood sugar testing and time intervals (daily and hourly) [Table 4], [Table 5], and [p.343, Col. 2, ¶ 2]. More specifically, Kaufman teaches: obtaining blood glucose measurements obtained at night [Table 5]; determining blood glucose measurements associated with current time period and before/after meals [Table 4, Table 5, Figure 4]; obtaining time periods associated with blood glucose measurements [Table 5, page 345, entire]; obtaining daily basal dosage information for breakfast, lunch, and dinner [Table 4, Table 5], which makes obvious data associated with the “previous” day since these measurements are obtained and stored daily; determining meal type [Table 5]; determining an insulin sensitivity factor (i.e. adjustment factor) associated with preconfigured ranges [p.344, col. 2, Table 4, and Table 5]; calculating new meal boluses and a new basal dosage of insulin by multiplying previous basal dosages by the sensitivity factor [Table 6 and Table 7, see also Table 4], and wherein corrective insulin doses are based on input of pre-meal times, basal dosages, and blood sugar levels, and subtraction of values [Fig. 4 and Table 5].  Kaufman also teaches adjustment algorithms (Table 7) that take into account patient age and insulin dosage for determining correction dosages for patients that necessarily require a computer processor [p. 340, Col. 1, The basics of CSII, and page 349], which makes obvious the use of memory hardware.
Kaufman does not specifically teach retrieving a configured time interval for administering the new basal dose, as claimed. However, Kaufman makes obvious these features by using an open-loop system that allows for the use of programmable times for administering insulin delivery [p.340, Col. 1, The basics of CSII], wherein basal infusion rates are preprogrammed and can automatically change throughout the day and night to meet known alterations in insulin requirement. Kaufman does not specifically teach administering the new basal dosage to a dose administering system, as claimed. However, Kaufman makes obvious this feature by using external and implantable devices that are in communication with a computer (or user) and allow for administering dosages to patients [Figures 2-4] and by teaching that bolus insulin delivery occurs by holding an external transmitter over the 
Regarding dependent claims 2, 3, 5, 9, 10, 11, 12, 14, Kaufman teaches or suggests all aspects of these claims for the following reasons. Regarding claims 2 and 3, Kaufman does not specifically teach comparing glucose measurements to a mid-point of a target glucose range. However, Kaufman suggests this limitation by administering insulin when glucose measurements are above a desired threshold value [Table 6]. Therefore, it would have been prima facie obvious to modify Kaufman as claimed (using mid-points as the comparative threshold) because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kaufman. Regarding claim 5, Kaufman provides insulin dosage guides for administering recommended amounts of insulin (and glucagon) based on the use of thresholds [page 344, col. 2, Table 5, and Table 7, page 350, col. 1]. 
Regarding claims 9-10, Kaufman teaches determining an insulin sensitivity factor (i.e. adjustment factor) associated with preconfigured ranges [p.344, col. 2, Table 4, and Table 5]; and calculating new meal boluses and a new basal dosage of insulin by multiplying previous basal dosages by the sensitivity factor [Table 6 and Table 7, see also Table 4], and wherein corrective insulin doses are based on input of pre-meal times, basal dosages, and blood sugar levels, and subtraction of values [Fig. 4 and Table 5].  Kaufman makes obvious this feature by using external and implantable devices that are in communication with a computer (or user) and allow for administering dosages to patients [Figures 2-4] and by teaching that bolus insulin delivery occurs by holding an external transmitter over the pump to communicate what insulin dosage should be given [page 349, col. 1, last para.], which reasonably suggests transmitting information basal dosages to a dosage system. 
Regarding claims 11 and 12, Kaufman (p.344, Col. 2, ¶1) teaches calculating carbohydrate to insulin ratios (CIR) and adjustment of CIR by division (Table 6, step 5), which is a teaching for adjustment of the CIR. Kaufman also shows adjusting rules for calculation (p.344, Col. 2, ¶2) based on age, duration of disease, and amount of prior insulin dosage, and adjustment algorithms (Table 7) that take into account patient age and insulin dosage for determining correction dosages for patients. Regarding claim 14, Kaufman teaches receiving user input and programming insulin pumps to decrease at a time of set 
Citation of Relevant Prior Art
The following prior art references made of record and not relied upon are considered pertinent to applicant' s disclosure.
Galley et al. (US 2003/0028089, Filed Jul. 31, 2001) teaches a diabetes management system comprising an insulin delivery unit, a control unit, and a glucose sensor, for determining corrective insulin dosages when predictive glucose values lie outside of pre-determined ranges for calculating precise amounts of insulin required to keep a user’s blood sugar concentration at a previously set target [Abstract]. In particular, Galley teaches a control unit comprising a processor that receives glucose value readings from the glucose sensor, executes an algorithm that predicts a glucose value at a pre-determined time in the future, compares that predicted glucose value to a pre-determined glucose value range, and determines a corrective amount of insulin to be administered when the predictive glucose value lies outside of the pre-determined glucose value range [0004]. Galley teaches determining blood glucose amounts at previous time periods [page 4, col. 2]. Galley teaches determining meal type [0009]. Galley teaches a predictive model for calculating new dosages [0004]. 
Applicant is reminded that prior art rejections under 35 U.S.C. 102 and/or 35 U.S.C. 103 may, therefore, be applied in the next Office action in light of applicant's amendments, and that the next Office action can properly be made "Final" if these rejections are necessitated by amendment. See MPEP 706.07. 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-14 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 9-13, 15, 24-28  of 15/862819 (now issued as US 11,131,643). Although the conflicting claims are not identical, they are not patentably distinct from each for the following reasons:
In the present case, claim(s) 1 of the instant application is drawn to an a method and system of administering glucose to a patient.  However, claims 1 of the ‘643 patent are drawn to the same inventions as claim 1 of the instant application with additional limitations. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Therefore, above instant claim(s) is/are anticipated by the reference claims, discussed above, of the ‘643 patent. 
Claims 1-14 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3, 7-9, 11, 12, 15-17, 21-23, 25, 26 of application 13/610,287 (now issued as US 9897565). Although the conflicting claims are not identical, they are not patentably distinct from each for the following reasons:
In the present case, claim(s) 1 of the instant application is drawn to an a method and system of administering glucose to a patient.  However, claims 1 and 15 of the ‘565 patent are drawn to the same inventions as claims 1 and 15 of the instant application with additional limitations. An obviousness-type double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Therefore, above instant claim(s) is/are anticipated by the reference claims, discussed above, of the ‘565 patent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619